DETAILED ACTION     
                                   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
                                   Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
                                             
          Claim 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over 
Engel et al. (US 2004/0040322) in view of Vogel et al. (DE10220705).
In regards to claim 1, Engel discloses a portable drinking water generator (an apparatus for creation of potable water; Figs. 1-2), comprising: a body (housing 11) having an air inlet (inlet intake ring 60), an air outlet (exhaust ring 65), a water outlet (19; Figs. 1-2), and an accommodating space (interior portion of housing 11); an air filtration module (a replaceable air filter 61 with a retainer ring 62) disposed at the air inlet (60) to filtrate particles or suspension contained in air outside the body for generating a purified gas (refer to par. 60), so that the purified gas enters into the accommodating space (refer to Fig. 1); 
         a gas pump (fan 56) disposed at the air inlet to guide the purified gas to the accommodating space (refer to par. 59); a condenser module (condenser units 30 and evaporator units 35; par. 21) disposed in the accommodating space to exchange heat with the purified gas in the accommodating space so as to condense the purified gas into a liquid water (refer to par. 92); a water collection chamber (a collecting tray [0092] 97 and reservoir compartment 14) disposed in the accommodating space and below the condenser module (30/35/39) to collect the liquid water (par, 92); 
          a filtration chamber (filtration systemin chamber 53 for the condensed potable water; par. 51; Figs. 1-8 and 10) disposed in the accommodating space and disposed between the water collection chamber (97) and the water outlet (19), wherein the filtration chamber has a liquid channel (51/21) being in communication with the water collection chamber (14/97); at least one liquid pump (22) disposed between the water collection chamber (14/97) and the water outlet, wherein the liquid pump (22) guides the liquid water collected by the water collection chamber (14/97) to flow through the liquid channel (21) and then to the water outlet, thereby discharging the liquid water out; and 
           a water purification module (53; Figs. 1-6) disposed in the filtration chamber (chamber of filter 53) to filtrate the liquid water passing therethrough soas to generate a drinking water (par. 57, 67 and 71), wherein the drinking water is discharged out from the water outlet (19) through (via chamber 14) the at least one micro liquid pump (22).  
       Engel doesn’t explicitly the gas and the liquid pump being micro type and the condenser module being micro type.
       Vogel teaches a micro condenser unit (1; Figs. 1-4) wherein the gas pump (air pump 16) and the liquid pump (water pump 17) being micro type and the condenser module being micro type (refer to pars. 17 and 21).	
         It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the portable drinking water generator of Engel such that a microsystem that includes the gas and the liquid pump to be micro type and the condenser module also to be micro type as taught by Vogel, in order to allow unlimited analysis time and enables continuous, needs-based water production with little space requirement (refer to pars. 4-5 and 8 of Vogel).
In regards to claim 2, Engel as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach the limitation of claim 2.
         Vogel further teaches wherein the micro condenser module (1) comprises at least one cooling chip (semiconductor chip 2 with cooling element 6), at least one condensation conducting element (cooling element 6), and at least one heat conducting element (a thermally conductive paste 7), wherein the cooling chip (2), the condensation conducting element (6), and the heat conducting element (7) are packaged together to form a condenser unit (1), 
         wherein the condensation conducting element (6) and the heat conducting element (7) are respectively disposed on opposite sides (lower and upper sides, respectively) of the cooling chip (2), so that the condensation conducting element functions as a heat exchange element during an operation of the cooling chip and the purified gas is condensed into the liquid water through the condensation conducting element (refer to pars.13-14).  
         It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the portable drinking water generator of Engel such that the micro condenser module comprises at least one cooling chip, at least one condensation conducting element, and at least one heat conducting element, wherein the cooling chip, the condensation conducting element, and the heat conducting element are packaged together to form a condenser unit, wherein the condensation conducting element and the heat conducting element are respectively disposed on opposite sides of the cooling chip, so that the condensation conducting element functions as a heat exchange element during an operation of the cooling chip and the purified gas is condensed into the liquid water through the condensation conducting element as taught by Vogel, because this arrangement achieves the desired cooling effect, the resulting heat must be dissipated to the outside (refer to par. 14 of Vogel).
In regards to claim 3, Engel as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Engel discloses wherein the at least one micro liquid pump comprises a first micro liquid pump (22; Fig. 10) disposed in the filtration chamber (filtration chamber of filter 23; Fig. 10) and adjacently connected to the water outlet so as to provide the liquid water with kinetic energy to be transmitted to the water outlet (outlet at collector 14; Fig. 10), (note: that for pump being micropump type, see claim 1, as Engel modified by of Vogel).  
In regards to claim 4, Engel as modified meets the claim limitations as disclosed above in the rejection of claim 3. Further, Engel discloses wherein the at least one micro liquid pump comprises a second micro liquid pump (22D; Fig. 10) disposed in the liquid channel (channeling connecting 14D and 51B) and adjacently connected to the water collection chamber (14) so as to provide the liquid water in the water collection chamber with kinetic energy to be transmitted to the filtration chamber (refer to page 13, par. 4), (note: that for pump being micropump type, see claim 1, as Engel modified by of Vogel).  

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. (US 2004/0040322) in view of Vogel et al. (DE10220705), further in view of Tyls et al. (US 2007/0295021).
In regards to claim 5, Engel as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein the water purification module comprises a chemical filter and a biological filter.  
    Tyls teaches an apparatus for generating water (Fig. 2) wherein the water purification module comprises a chemical filter and a biological filter (refer to par.  50).  
         It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the portable drinking water generator of Engel such that the water purification module comprises a chemical filter and a biological filter as taught by Tyls, in order to prevent biological growth, and chemically reacting with contaminants, thus facilitating filtration (refer to par. 50 of Tyls).
In regards to claim 6, Engel as modified meets the claim limitations as disclosed above in the rejection of claim 5, but fails to explicitly teach wherein the water purification module further comprises a mineralizer.  
        Tyls further teaches wherein the water purification module further comprises a mineralizer (re-mineralize to add minerals), (refer to par. 42).  
         It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the portable drinking water generator of Engel such that the water purification module further comprises a mineralizer as taught by Tyls, in order to improve the taste of the water supplied by the apparatus (refer to par. 64 of Tyls).

Claims 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. (US 2004/0040322) in view of Vogel et al. (DE10220705), further in view of Hsueh et al. (US 2014/0377099).
In regards to claim 7, Engel as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach the limitation of claim 7.
           Hsueh teaches wherein the micro gas pump (1/2; Fig. 1-2) is a micro piezoelectric pump and comprises: an inlet plate (10/20) having at least one inlet hole (100/200), at least one convergence channel (convergence channel 211), and a convergence chamber (central opening 210; par. 32), wherein the inlet hole (200) is configured to introduce the purified gas into the micro piezoelectric pump (refer to par. 26), and wherein the inlet hole (200) correspondingly penetrates the inlet plate (2) and is in communication with the convergence channel (211), and 
           the convergence channel (211) is in communication with the convergence chamber (210), so that the purified gas introduced by the inlet hole (200) is converged at the convergence chamber (par. 26); a resonance plate (resonance membrane 22) attached to the inlet plate (20), and the resonance plate (22) has a perforation (aperture 220), a movable portion (central vibrated or deformed portion of resonance membrane 22; par. 34), and a fixed portion (peripheral portion of resonance membrane), (refer to Figs. 5B and 5C), wherein the perforation (220) is disposed at a center portion of the resonance plate (22) and corresponds to the convergence chamber of the inlet plate (refer to par. 26), the movable portion is disposed around a periphery of the perforation and corresponds to the convergence chamber (210),
         the fixed portion is disposed around a periphery of the resonance plate (22) and is attached on the inlet plate (20); and a piezoelectric actuator (piezoelectric actuator 23) attached to the resonance plate (refer to par. 32), wherein the piezoelectric actuator (23) is correspondingly disposed to the resonance plate (22); wherein a chamber space (first chamber 222) is formed between the resonance plate (22) and the piezoelectric actuator (23), so that when the piezoelectric actuator (23) is driven (par. 32), 
         the purified gas is guided into the micro piezoelectric pump (2) through the inlet hole (200) of the inlet plate (20), is converged at the convergence chamber (210) via the convergence channel (211), (refer to par. 32), flows through the perforation (220) of the resonance plate (22), and then is transmitted owing to a resonance effect between the piezoelectric actuator (23) and the movable portion of the resonance plate (22).  
         It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the portable drinking water generator of Engel such that  the micro gas pump is a micro piezoelectric pump and comprises: an inlet plate having at least one inlet hole, at least one convergence channel, and a convergence chamber, wherein the inlet hole is configured to introduce the purified gas into the micro piezoelectric pump, and wherein the inlet hole correspondingly penetrates the inlet plate and is in communication with the convergence channel, and the convergence channel is in communication with the convergence chamber, so that the purified gas introduced by the inlet hole is converged at the convergence chamber; a resonance plate attached to the inlet plate, and the resonance plate has a perforation, a movable portion, and a fixed portion, wherein the perforation is disposed at a center portion of the resonance plate and corresponds to the convergence chamber of the inlet plate, the movable portion is disposed around a periphery of the perforation and corresponds to the convergence chamber, the fixed portion is disposed around a periphery of the resonance plate and is attached on the inlet plate; and a piezoelectric actuator attached to the resonance plate, wherein the piezoelectric actuator is correspondingly disposed to the resonance plate; wherein a chamber space is formed between the resonance plate and the piezoelectric actuator, so that when the piezoelectric actuator is driven, the purified gas is guided into the micro piezoelectric pump through the inlet hole of the inlet plate, is converged at the convergence chamber via the convergence channel, flows through the perforation of the resonance plate, and then is transmitted owing to a resonance effect between the piezoelectric actuator and the movable portion of the resonance plate as taught by Hsueh, because this special configurations, the micro-gas pressure driving apparatus provides quick transfer of gas while achieving silent efficacy with small, miniature, and portable benefits (refer to par. 50 of Hsueh).
In regards to claim 8, Engel as modified meets the claim limitations as disclosed above in the rejection of claim 7, but fails to explicitly teach the limitation of claim 8.
          Hsueh teaches The portable drinking water generator according to claim 1, wherein the piezoelectric actuator (23) comprises: a suspension plate (a suspension plate 230) in square shape and capable of bending and vibrating (refer to par. 33); an outer frame (231) disposed around a periphery of the suspension plate (Fig. 2); at least one supporting element (bracket 232) connected between the suspension plate (230) and the outer frame (231) to provide a flexible support for the suspension plate (refer to par. 27); and 
         a piezoelectric element (piezoelectric ceramic plate 233), and the piezoelectric element (233) is attached to a first surface (a bottom surface 230b) of the suspension plate (230) so as to drive the suspension plate (230) to bend and vibrate when the piezoelectric element (233) is applied with a voltage (refer to par. 33).  
          It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the portable drinking water generator of Engel such that  the piezoelectric actuator comprises: a suspension plate in square shape and capable of bending and vibrating; an outer frame disposed around a periphery of the suspension plate; at least one supporting element connected between the suspension plate and the outer frame to provide a flexible support for the suspension plate; and a piezoelectric element having a side length, wherein the side length of the piezoelectric element is smaller than or equal to a side length of the suspension plate, and the piezoelectric element is attached to a first surface of the suspension plate so as to drive the suspension plate to bend and vibrate when the piezoelectric element is applied with a voltage as taught by Hsueh, because this special configurations, the micro-gas pressure driving apparatus provides quick transfer of gas while achieving silent efficacy with small, miniature, and portable benefits (refer to par. 50 of Hsueh).
         In regards to the limitations that the piezoelectric element having a side length, wherein the side length of the piezoelectric element is smaller than or equal to a side length of the suspension plate, Hsueh in paragraph 27 states that the piezoelectric ceramic plate 233 may be varied according to the practical requirements.
Therefore, the side length of piezoelectric element, in relative to the side length of the suspension plate is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is transferring of gas downwardly (par. 34). Therefore, since the general conditions of the claim, i.e. the side length of piezoelectric element, in relative to the side length of the suspension plate, were disclosed in the prior art by Hsueh, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Engel, by setting the piezoelectric element to have a side length, wherein the side length of the piezoelectric element is smaller than or equal to a side length of the suspension plate.
In regards to claim 11, Engel as modified meets the claim limitations as disclosed above in the rejection of claim 7, but fails to explicitly teach the limitation of claim 11.
         Hsueh teaches The portable drinking water generator according to claim 7, wherein the piezoelectric actuator (23) comprises: a in square shape and capable of bending and vibrating (refer to par. 33); an outer frame (231) disposed around a periphery of the suspension plate (refer to par. 27); at least one supporting element (bracket 232) connected between the suspension plate (230) and the outer frame (231) to provide a flexible support for the suspension plate (refer to par. 27), 
          wherein a second surface (top surface 230a) of the suspension plate (230) and an assemble surface (top surface 231a) of the outer frame (331) are non-coplanar (as can be seen in Fig. 3C), so that a chamber space is maintained between the second surface (230a) of the suspension plate (230) and the resonance plate (22); and a piezoelectric element (piezoelectric ceramic plate 233), and 
          the piezoelectric element (233) is attached to a first surface (a bottom surface 230b) of the suspension plate (230) so as to drive the suspension plate (230) to bend and vibrate when the piezoelectric element (233) is applied with a voltage (refer to par. 33).  
          It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the portable drinking water generator of Engel such that the piezoelectric actuator comprises: a in square shape and capable of bending and vibrating; an outer frame disposed around a periphery of the suspension plate; at least one supporting element connected between the suspension plate and the outer frame to provide a flexible support for the suspension plate, wherein a second surface of the suspension plate and an assemble surface of the outer frame are non-coplanar, so that a chamber space is maintained between the second surface of the suspension plate and the resonance plate; and a piezoelectric element having a side length, wherein the side length of the piezoelectric element is smaller than or equal to a side length of the suspension plate, and the piezoelectric element is attached to a first surface of the suspension plate so as to drive the suspension plate to bend and vibrate when the piezoelectric element is applied with a voltage as taught by Hsueh, because this special configurations, the micro-gas pressure driving apparatus provides quick transfer of gas while achieving silent efficacy with small, miniature, and portable benefits (refer to par. 50 of Hsueh).
         In regards to the limitations that the piezoelectric element having a side length, wherein the side length of the piezoelectric element is smaller than or equal to a side length of the suspension plate, Hsueh in paragraph 27 states that the piezoelectric ceramic plate 233 may be varied according to the practical requirements.
Therefore, the side length of piezoelectric element, in relative to the side length of the suspension plate is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is transferring of gas downwardly (par. 34). Therefore, since the general conditions of the claim, i.e. the side length of piezoelectric element, in relative to the side length of the suspension plate, were disclosed in the prior art by Hsueh, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Engel, by setting the piezoelectric element to have a side length, wherein the side length of the piezoelectric element is smaller than or equal to a side length of the suspension plate.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. (US 2004/0040322) in view of Vogel et al. (DE10220705), further in view of Fujisaki et al. (JP2013-151908).
In regards to claim 12, Engel as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach the limitation of claim 12.
         Fujisaki teaches a fluid control device (100; Figs. 1 and 5) The portable drinking water generator according to claim 1, wherein the micro gas pump (a piezoelectric pump 15) is a micro blower pump (refer to par. 23), comprising: a nozzle plate (a top plate 37) comprising a plurality of connecting elements (protruding portion 62), a suspension sheet (central portion 61), and a hollow hole (an opening 45), wherein the suspension sheet (61) is capable of bending and vibrating, the plurality of connecting elements (62) is connected to a periphery of the suspension sheet (61), and the hollow hole (45) is formed at a center portion of the suspension sheet (as can be seen in Fig. 5), 
           wherein the suspension sheet (61) is fixed by the plurality of connecting elements (62), the plurality of connecting elements (62) provides the suspension sheet (61) with a flexible support, and at least one gap (opening between connecting elements and the suspension sheet) is formed among the plurality of connecting elements (62) and the suspension sheet (61); a chamber frame (outer housing 17) attached on the suspension sheet (61), (as can be seen Fig. 5); an actuator (actuator forming assembly side plate 38, vibration plate or diaphragm 39 and piezoelectric element 40) attached on the chamber frame (17) so as to be bent to vibrate reciprocatingly when the actuator (38/39/40) is applied with a voltage (refer to pars. 31 and 44); an insulation frame (spacer 41 electrically insulates; par. 32) attached on the actuator (38/39/40); and 
          a conductive frame (cap 42 with a metal electrode conduction plate 70) attached on the insulation frame (41); wherein a resonance chamber (pump chamber 36) is formed among the actuator (38/39/40), the chamber frame (17), and the suspension sheet (61), wherein the actuator (38/39/40) is driven to move the nozzle plate (37) owing to a resonance effect, and the suspension sheet (61) of the nozzle plate (37) is bent to vibrate reciprocatingly (refer to pars. 13, 31, 34 and 44), thereby making the purified gas flow through the at least one gap (hole 243), enter into the resonance chamber (36), and then be discharged out (via discharge hole 24) from the resonance chamber, and transmission of the gas is achieved (as can be seen Figs. 7A and 7B).  
          It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the portable drinking water generator of Engel such that the micro gas pump is a micro blower pump, comprising: a nozzle plate comprising a plurality of connecting elements, a suspension sheet, and a hollow hole, wherein the suspension sheet is capable of bending and vibrating, the plurality of connecting elements is connected to a periphery of the suspension sheet, and the hollow hole is formed at a center portion of the suspension sheet, wherein the suspension sheet is fixed by the plurality of connecting elements, the plurality of connecting elements provides the suspension sheet with a flexible support, and at least one gap is formed among the plurality of connecting elements and the suspension sheet; a chamber frame attached on the suspension sheet; an actuator attached on the chamber frame so as to be bent to vibrate reciprocatingly when the actuator is applied with a voltage; an insulation frame attached on the actuator; and a conductive frame attached on the insulation frame; wherein a resonance chamber is formed among the actuator, the chamber frame, and the suspension sheet, wherein the actuator is driven to move the nozzle plate owing to a resonance effect, and the suspension sheet of the nozzle plate is bent to vibrate reciprocatingly, thereby making the purified gas flow through the at least one gap, enter into the resonance chamber, and then be discharged out from the resonance chamber, and transmission of the gas is achieved as taught by          Fujisaki, in order to provide a fluid control device having a small size and a low profile to further increasing the discharge flow rate of the fluid control device at no load regardless of the capacity of the pump (refer to par. 11 of Fujisaki).
In regards to claim 13, Engel as modified meets the claim limitations as disclosed above in the rejection of claim 12, but fails to explicitly teach the limitation of claim 13.
         Fujisaki further teaches The portable drinking water generator according to claim 12, wherein the actuator (38/39/40) comprises: a piezoelectric substrate (piezoelectric element 40) attached on the chamber frame (17); an adjusting resonance plate (side plate 38) attached on the piezoelectric substrate (40); and a piezoelectric plate (vibration plate or diaphragm 39) attached on the adjusting resonance plate (38) so as to receive a voltage and drive the piezoelectric substrate (40) and the adjusting resonance plate (38) to be bent to vibrate reciprocatingly (refer to par. 31).  
         It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the portable drinking water generator of Engel such that the actuator comprises: a piezoelectric substrate attached on the chamber frame; an adjusting resonance plate attached on the piezoelectric substrate; and a piezoelectric plate attached on the adjusting resonance plate so as to receive a voltage and drive the piezoelectric substrate and the adjusting resonance plate to be bent to vibrate reciprocatingly as taught by Fujisaki, in order to provide a fluid control device having a small size and a low profile to further increasing the discharge flow rate of the fluid control device at no load regardless of the capacity of the pump (refer to par. 11 of Fujisaki).
                                        Response to Arguments
         Applicant's arguments filed on 07/20/2022 have been considered but are not persuasive.
Applicant argued on page 13 that: Applicant believes that the reservoir 14 and the collecting tray 97 of Engel are not comparable to the water collection chamber 5 of the present application.
In response: as can be seen in Figs. 1-2 and par. 92 stated that Condensation is collected in a tapered-bottom collecting tray 97 disposed beneath the evaporator and condenser. Therefore, collecting tray is a water collection chamber. Also, water reservoir 14 collects water.
Applicant argued on page 13 that: the function of the water collection chamber 5 of the present application is to connect the micro condenser module 4 to the filtration chamber 6, while the function of Engel’s reservoir 14 is to collect filtered water before the dispensing valve 19 lets the water out. 
In response: first, there is no claim language that states the function of the water collection chamber being to connect the micro condenser module 4 to the filtration chamber 6. Secondly, at least the collecting chamber 97 arranged under the condenser module 30/39 to the filtration chamber 53 (refer to par. 57; which states that filter 53 is installed below the tapered collecting chamber 97 to filter the condensation; Figs. 1-2).
Applicant argued on page 14 that: the circulating pump 22 of Engel is not comparable to the micro liquid pump 7 of the present application, for the function of Engel’s circulating pump 22 is not to directly output water. 
In response: there is no claim language that states circulating pump being to directly output water. Further, pump 22 of Engel guides the water collected by the water
collection chamber 97 to flow through the liquid channel 21 and then to the water outlet via chamber 14.
Applicant argued on page 13 that: Engel’s reservoir 14 is directly connected to the dispensing valve 19, and thus the outlet of water is not achieved using the circulating pump 22. Engel’s circulating pump 22 is not comparable to the micro liquid pump 7 of the present application, because the function of the micro liquid pump 7 is to directly provide the kinetic energy for water outlet. As a result, in the present application, the water does not need to overcome gravity, and thus the invention can omit certain pipelines and provide advantages such as smaller volume lighter weight, and lower cost.
In response: first, there is no claim language that states the function of the pump 7 is to directly provide the kinetic energy for water outlet, secondly, pump 22 of Engel guides the water collected by the water collection chamber 97 to flow through the liquid channel 21 and then to the water outlet via chamber 14. Further, as stated in par. 89 that dispensing valve 19 for removing the water which may flow by gravity or be pressurized, or the reservoir compartments may be removable in which case water may be simply poured from the reservoirs.
Applicant argued on page 13 that: the location of Engel’s dispensing valve 19 is higher than that of the replaceable filter 53, and thus it is not possible to use merely a pump and without any pipeline to connect the replaceable filter 53 to the dispensing valve 19. 
In response: as can be seen in Figs. 1-2 the location of Engel’s dispensing valve 19 is lower than that of the replaceable filter 53. Also, par. 89 states that dispensing valve 19 for removing the water which may flow by gravity or be pressurized, or the reservoir compartments may be removable in which case water may be simply poured from the reservoirs.
Applicant argued on page 13 that: Engel does not disclose “at least one micro liquid pump disposed between the water collection chamber and the water outlet, wherein the micro liquid pump guides the liquid water collected by the water collection chamber to flow through the liquid channel and then to the water outlet, thereby discharging the liquid water out” in claim 1.
In response: as can be seen in Figs. 1-2, at least one liquid pump 22 disposed between the water collection chamber 97 and the water outlet 19, wherein the liquid pump 22 guides the liquid water collected by the water collection chamber 97 to flow through the liquid channel 21 and then to the water outlet via chamber 14.
Applicant argued on page 13 that: combining Engel and Vogel still would not disclose “a filtration chamber disposed in the accommodating space and disposed between the water collection chamber and the water outlet.
In response: Engel teaches filtration chamber (chamber of filter 53) disposed in the accommodating space 11 and disposed between the water collection chamber 97 and the water outlet 19, as can be seen in Figs. 1-2.
Applicant argued on page 13 that: combining Engel and Vogel still would not disclose a water purification module disposed in the filtration chamber to filtrate the liquid water passing therethrough so as to generate a drinking water, wherein the drinking water is discharged out from the water outlet through the at least one micro liquid pump.
In response: Engel teaches water purification module 53 disposed in the filtration chamber (chamber of filter 53), wherein the drinking water is discharged out (via dispenser 19) from the water outlet through (via chamber 14) the at least one liquid pump 22, as can be seen in Figs. 1-2.
       
                                             Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T/

Examiner, Art Unit 3763


/CASSEY D BAUER/Primary Examiner, Art Unit 3763